DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 21 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10,253,316, 10,329,559, 10,421,959, 10,647,982, 10,689,645, 10,787,663, 10,894,958, 10,954,512, 10,738,301, 10,689,669, 10, 584,334, 10,584,333, 10,519,437, 10,508,288, 10,323,258 and 11,034, 953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
	With respect to independent claims 1 and 12, the prior art, in the claimed environment, does not disclose an automated stand-alone cell editing method comprising a growth module, a transfection module, a nuclease-directed editing module and a processor, wherein an automated liquid handing system is configured to move fluid from each module to the next without user intervention.  The Hogan reference cited parent applications discloses the closest prior art by describing the use of a transfection module and a growth module.  Hogan, however, does not disclose a stand-alone system in which fluid is passed between successive modules automatically using a fluid handling device.  The instant claims are allowable for many of the same reasons discussed in related cases (see previous double patenting rejections).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799